Citation Nr: 1123617	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-02 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted service connection for bilateral hearing loss and assigned a 0 percent disability rating.  The Board notes that during the course of the appeal, the Veteran's claims file was temporarily brokered to the Seattle, Washington, VA Regional Office. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The competent and probative medical evidence of record demonstrates that, at its most limited, the Veteran's hearing is manifested by no more than level III hearing in the right ear and level I hearing in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.85-4.87, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

This claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  In this case, the Veteran was provided a VCAA letter in January 2008 which informed him of the evidence necessary to substantiate a claim for service connection.  Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, VA outpatient treatment records from September 2007 to April 2008, and private medical records dated February 2006 to February 2007.  The Veteran was also provided a VA examination in connection with his increased rating claim, which is found to be adequate for rating purposes.  The examiner reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  All obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file.  Neither the Veteran nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision

The Veteran asserts that a compensable evaluation is warranted for his service-connected bilateral hearing loss.  

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic codes identify the various disabilities.  

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Ratings Schedule, under Diagnostic Code 6100, provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I though XI) for hearing impairment, established by a state licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2010).  

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

The Board observes that summary information accompanying the rating criteria for evaluating audiologic disabilities specifically indicates that, except for certain "unusual patterns of hearing impairment," they do not constitute liberalizing provisions.  38 C.F.R. § 4.86 (2010).  The "unusual patterns of hearing impairment" include cases where the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or where the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Id.  

The Court has noted that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In January 2008, the Veteran was afforded a VA audiological examination through QTC Medical Services (QTC).  Audiological testing performed during the evaluation showed the following pertinent puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
30
30
30
65
LEFT
55
35
30
35
70

Average puretone thresholds were 38.75 decibels in the right ear and 42.5 decibels in the left ear.  The Veteran had Maryland CNC test scores of 80 percent in the right ear and 92 percent in the left ear.  The examiner diagnosed the Veteran with bilateral mild to moderate high frequency sensorineural hearing loss.

Based upon the results of the January 2008 audiological examination, from Table VI of 38 C.F.R. § 4.85, a Roman numeral III is derived for the right ear and a Roman numeral I is derived for the left ear.  A noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row III with column I.  The intersection point for these categories under Table VII shows that the hearing loss does not exceed the levels contemplated for the currently assigned noncompensable schedular rating.  Thus, the evidence does not support a finding of a compensable evaluation.  

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns of hearing impairment) do not apply to the Veteran's service-connected bilateral hearing loss as the audiometric results of both of these evaluations did not show puretone thresholds of loss of 55 decibels or greater in the four relevant frequencies for either ear.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as the Veteran's hearing loss is not shown to manifest 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hz.  

The Board notes that the Veteran submitted a February 2006 private audiological evaluation; however, it has not been accorded probative value.  One, the actual puretone thresholds were not written out, nor were the average puretone thresholds recorded.  Second, there is no indication that the audiological evaluation was conducted in accordance with the Maryland CNC Test, which is a requirement for hearing testing for VA purposes.  38 C.F.R. § 4.85(a).  Thus, the Board finds that the private audiological evaluation to be less probative than the VA examination discussed above.

There is no contrary evidence of record suggesting that the Veteran's puretone threshold for the right and left ears meet the criteria for a higher rating, and, the Veteran has not submitted any additional treatment records reflecting his bilateral hearing loss.  Thus, the Board finds that the criteria for a compensable evaluation have not been met.  

The audiological evaluations do not show that the Veteran warrants a compensable evaluation; therefore, the Board finds no basis upon which to predicate assignment of "staged" ratings pursuant to Fenderson and Hart, supra.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflect that those manifestations are not present in this case. Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected bilateral hearing loss.  

The Board has considered the Veteran's statements and is aware of his complaints about not being able to hear well; however, it must be reiterated that disability ratings for hearing impairment are derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann, 3 Vet. App. at 349.  There was no indication that the audiological evaluation produced test results which were invalid.  The clinical findings establish that the preponderance of the evidence is against a compensable evaluation for the Veteran's bilateral hearing loss disability.  Therefore, the benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


